DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3 and 9-10 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and all claims dependent on it are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim 1 recites that “the ground product of sesame is not a liquid nitrogen freeze-grinding product”, however there is no support for such a claim.  
Applicant must disclose:
the ground product of sesame is a liquid nitrogen freeze-grinding product, to show they own such an element; or 
explicitly recite the ground product of sesame is not a liquid nitrogen freeze-grinding product, to show they own the negative limitation.
The Disclosure as a whole does not mention the term “liquid nitrogen:, therefore such a claim is New Matter.
Further, in the Remarks of 1/24/2022, it is asserted, that basis for the amendment "is not a liquid nitrogen freeze-grinding product"  is found in the specification at page 14, lines 15 to 25; page 18, lines 1 to 19; page 23, line 11 to page 24, line 3; and page 27, line 21 to page 28, line 9, wherein the cited portions of the specification collectively support this amendment to claim 1.  
This assertion is in error, as no support for such a claim is disclosed. See MPEP 2173.05(i): Negative Limitations. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sukrin in view of Masanori, Liu and Takeda.
Sukrin: Sesame flour: published online at least by Sept. 13, 2013 at: https://web.archive.org/web/20130913001622/https://sukrin.com/en/sesame-flour/about/

Masanori: PUBLICATION NUMBER: JP H10-276662 A; published Oct. 20, 1998.
Liu: Protein–Protein Interactions during High-Moisture Extrusion for Fibrous Meat Analogues and
Comparison of Protein Solubility Methods Using Different Solvent Systems; Journal of Agriculture and Food Chemistry; © 2008.

Takeda: Effect of Grinding Time on the Texture and Physical Properties of Sesame Seeds; Journal of Home Economics of Japan; published Jan. 15, 2001. 


Independent claim 1
Sukrin teaches about a processed sesame seed flour (i.e. powder), wherein the sesame flour, made from defatted sesame seeds (see short article as a whole).

Sukrin does not teach that the ground product of sesame is a liquid nitrogen freeze-grinding product, as claimed (see short article as a whole).



Oil content
Sukrin teaches the oil content is 19 wt% (19 gr/100 gr), which anticipates the claim an oil content of smaller than 30% by mass relative to a total mass of the ground product (see short article as a whole).

Size of powder
Sukrin does not discuss the size of the powder (i.e. flour).
Masanori also teaches methods of making powders from defatted sesame seeds (ab.), and further provides that the particle sizes can be classified to achieve any desired particle size (see Line Starting (LS): “The dehulled and defatted sesame seeds…”).
Masanori goes on to illustrate any desired particle size is obtainable by teaching how to achieve particle sizes of 0 μm or less (G-1) (LS: “175 g of dehulled defatted sesame seed powder …”) and 500 μm or less (G-2) (LS: “This was pulverized in a pulverizer…”).
Masanori shows that some of the powders are used for flour blends, which illustrates that they are indeed powders having flowability.
Masanori provides one of skill with the ability to make sesame seed powders comprising any μm particle size, wherein said particles are classified based on the desired size in the powder made. 



Liu also teaches about classification of seed flour/powder particle sizes, and further shows that such a method separated the particles according to size (last full para. of pg. 208), wherein powders/flours have multiple size distributions (see section 2.3).
Takeda also teaches about sieve sizes specifically used for defatted sesame seed powders, including: 26-53 µm, 53-105 µm, 105-210 µm, 210-425 µm and 425-850 µm (see Fig 3).
Takeda shows a particle size distribution (see Fig. 3) where:
about 50 wt% or more of particles having a size of 26-53 µm, which provides at least 10% of said particles having a size that encompasses a cumulative diameter of 30 µm or smaller, as claimed; and 
about 50 wt% or more of particles having a size of 53 µm or larger,  which provides at least 50% of said particles having a size that encompasses a cumulative diameter of 70 µm or larger, as claimed.  
Therefore, given:
1) Masanori provides one of skill with the ability to make defatted sesame seed powders in encompassing sizes to those claimed: G-1, 0 μm or less and G-2 500 μm or less (G-2), wherein the powders are classified to any desired particle size; 
2) Liu shows how to classify flour particles and that said classification includes a distribution of different particle sizes;



3) Takeda teaches defatted sesame seed powders are sieved into encompassing particle sizes: 26-53 µm, 53-105 µm, 105-210 µm, 210-425 µm and 425-850 µm (see Fig 3); 
4) including: particle size distributions that encompasses the claimed size of 10% of said particles having a cumulative diameter of 30 µm or smaller, and 50% of said particles having a cumulative diameter of 70 µm or larger, as claimed; and
5) one of art would have the skill to add ingredients, including various defatted sesame seed powder particles sorted by size, for a desired particle size, including the claimed defatted sesame seed powder comprising:
it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making defatted sesame seed powders, as Sukrin above, to include that the particle sizes in the powder comprises 10% having a cumulative diameter of 30 µm or smaller, and 50% having a cumulative diameter of 70 µm or larger, as claimed, because:
1) the combination of Masanori, Liu, Takeda with the skill of one in the art, as discussed in items 1-5 above, illustrates that the art finds encompassing particle sizes in encompassing amounts to be suitable for similar intended uses, including methods of making defatted sesame seed powders (see MPEP 2144.07);
2) further, the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; further items 1-5 above collectively provide obvious 
In re Rosselet, 347 F.2d 847, 146 USPQ 183 (CCPA 1965); In re Hedges, 783 F.2d 1038); and
3) furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods of making defatted sesame seed powders/flours with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, wherein a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.




Dependent claims
As for claim 3, the teaching above imparts five reasons for obviousness of particle sizes in size/shape/distribution, which are applied herein to make obvious the use of a 10 % portion of defatted sesame seed powder having a cumulative diameter of 20 µm or smaller.  

As for claim 9, the claim is toward a product by process, wherein the discussion above provides the claimed product. 
The teaching of a sesame seed flour/powder having an oil content of smaller than 30% by mass relative to a total mass of the ground product is provided above, therefore the claimed method step of it being obtained by heating and oil-squeezing sesame as the raw material at a temperature between 120°C to 180°C makes no patentable distinction over the rejection above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sukrin in view of Masanori, Liu and Takeda, as applied to claims 1, 3 and 9 above, further in view of Medindia.
Medindia: Sedds, sesame flour, low fat; published online at least by June 16, 2014 at: https://web.archive.org/web/20140706022654/https://www.medindia.net/nutrition-data/seeds-sesame-flour-low-fat.htm

As for claim 10, Sukrin does not discuss the oil content of about 3% by mass relative to a total mass of the ground product, as claimed.


Medindia also teaches about sesame seed powders comprising fat, and further provides that low fat types have 2 wt% fat (2 gr/100 gr), which encompasses the claim of oil content of about 3% by mass relative to a total mass of the ground product.
Medindia further provides benefits to such low fat compositions, including that they avoid extra calories and therefore make a healthy food choice (see short article as a whole).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify sesame seed flour (i.e. powder), as the modified teaching above, to include a low fat content of about 3% by mass relative to a total mass of the ground product, as claimed, because Medindia provides benefits to such low fat compositions, including that they avoid extra calories and therefore make a healthy food choice, and further illustrates that the art finds encompassing amounts of fat to be suitable for similar intended uses, including sesame seed flour (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.







Response to Arguments
It is asserted, that the telephone interview of October 19, 2021 between Examiner George and the undersigned is acknowledged. The subject matter that was discussed was the citation of the Liu reference which has been provided in the Office Action of October 22, 2021. 
Claims 1 and 3 have been rejected under 35 U.S.C. §103 as being unpatentable over Mitsuyori in view of Masanori, Liu and Takeda. Reconsideration is requested. 
Claim 1 has been amended to recite that the ground product of sesame "is not a liquid nitrogen freeze-grinding product". The basis for this amendment is found in the specification at page 14, lines 15 to 25; page 18, lines 1 to 19; page 23, line 11 to page 24, line 3; and page 27, line 21 to page 28, line 9. The cited portions of the specification collectively support the amendment to claim 1. 
In response, such a claim is New Matter as Applicant does not have possession or explicitly exclude such a claim.

It is asserted, that new claim 9 is based on original claims 1 and 7. In new Claim 9, the reduced oil intermediate is defined by the method by which it is produced which comprises a squeezing process using squeezing pressure and heat at 120°C to 180°C to produce a sesame product having an oil content of less than 30% by mass. New claim 10 points out that the oil content is about 3% by mass as disclosed in the specification at page 12, line 12. 

In order to solve this problem, the present inventor has discovered that a ground sesame seed powder, as defined in amended claim 1, having 10% (D10) of processed sesame powder with a cumulative diameter of 30pm or smaller and 50% with cumulative diameter of 70pm or larger where the ground sesame seed powder has an oil content smaller than 30% (by mass). This formulation retains the flavor and taste of sesame paste. 
Table A summarizes the data in Tables 2 to 7 of the present application: 
 Table A 
As shown in Table A and on page 27, lines 1 to 20 of the specification, it has been found that the presence of fine particles affects the flavor of paste sesame in the powdered processed sesame product. Specifically, it is been found that when 50% of the particles of a processed sesame product have a cumulative diameter of 70 pm and 10% of the particles of said processed sesame product have a cumulative diameter of product have a cumulative diameter of 30 m or smaller, there is no difference between the flavor of sesame paste and the flavor of roasted sesame seeds as demonstrated by the data of Example 3 and Comparative Example 1. 
In addition, as disclosed in Examples 1, 7, 8, and 9, the processed sesame product, as claimed in claim 1, has a good balance of: (1) the feel of sesame paste 
Mitsuyori discloses a method of forming sesame powder that involves steaming roasted sesame seeds to soften them, pressing the softened sesame seeds until 20-30% oil remains, and freeze-grinding the sesame seeds with oil remaining in them in a liquid nitrogen atmosphere to obtain sesame powder as a method of forming sesame powder that is easy to use. Mitsuyori does not disclose a ground product of sesame having 10% of particles that are 30 m or smaller and having 50% of particles that are 70 m or larger that is obtained without a freeze grinding step. In fact, Mitsuyori is silent as to the use of different size particles having specific quantities. Thus, Miysuyori does not teach or make obvious a sesame powder having the quantities and dimensions of a sesame seed powder defined by claims 1 and 9. 
Paragraph [0008] of Mitsuyori states: "[W[hen a freeze grinding method is employed, when pulverizing at room temperature, there is a problem in that the oil and fat component is converted into a paste by the presence of an oil and fat component, and that the oil and fat component changes due a heat temperature influence during pulverization. In addition, as mentioned above, Mitsuyori, in paragraph [0008], describes steaming roasted sesame seeds to soften them and squeezing the softened seeds to leave an oil content of 20-30% by weight. Thereafter, the sesame seeds are frozen in  mass. 
Furthermore, paragraph [0006] of Mitsuyori discloses: "While the flavor of sesame is not deteriorated, the powder form can be maintained for a long time, because it does not become lumpy even if it is stored at room temperature. And because it can be maintained in powder form, it can be easily added to and mixed with food, making it easier to handle". However, Mitsuyori does not disclose any problems related to maintaining the flavor of conventional paste sesame (the paste sesame feel, the strength of flavor, and the strength of taste). 
There are many cases in which food materials are ground into fine powder or paste for use in food processing. However, most grinding methods involve impact type grinding at room temperature, which has the following problems. (1) Flavor, taste, and physical properties change due to heat generation and oxidation, resulting in loss of nutrition. (2) It is difficult to grind fatty foods such as meat and watery foods such as vegetables. (3) It is not possible to make powder or paste from gelatinous materials with high sugar or fat content. Because of these problems, only a limited number of materials could be made into powder or paste. There are many methods for grinding food 
Foods with a high amount of water, oil, or sugar have been considered to be very difficult to grind at room temperature, and were considered to be unstable in terms of operation and particle size. 
 	In addition, it is known that ground sesame is powdery and easy to handle under low temperature conditions after grinding, but it will absorb atmospheric water when the temperature rises. Therefore, the liquid nitrogen freeze-grinding product will become wet by absorbing atmospheric water as it is returned to room temperature, which will lead to deterioration of flavor, reduction in ease of handling, and an increase in the risk of bacterial growth etc. 
Once sesame powder absorbs water, flavor deterioration can occur even if the sesame powder is subsequently dried. Condensation of water in the presence of ground sesame powder will cause flavor deterioration, reduced handling, and a high risk of bacterial growth. If the processed sesame product is not ground in the presence of liquid nitrogen freeze-grinding, this problem caused by condensation could be eliminated. 
In response, Mitsuyori is not applied in the rejection herein, therefore said arguments are moot. Further, the claims are toward a composition, not a method of manufacture, therefore since the modified teaching provides a similar composition, it would be reasonable to expect that it would have similar properties. 



It is asserted, that Masanori was cited as teaching methods of making powders for flour blends from defatted sesame seeds and as providing that the particle sizes can be classified to achieve any desired particle size. Amended claim 1 explicitly points out that the oil content is smaller than 30% by mass which is a product that is different from the defatted sesame product disclosed by Masanori. 
In response, since the primary teaching anticipates the claimed oil content, the secondary references are not relied on for this.  Further, there is no standard of examination that requires secondary references to not teach alternate embodiments.

It is asserted, that in addition while Masanari discloses methods of making flour blends, there is no teaching which suggests making any specific blend that would make obvious the ground product of sesame having an oil content smaller than 30% by mass relative to a total mass of the ground product of sesame-having a 10% cumulative diameter of 30 pm or smaller and a 50% cumulative diameter of 70 pm or larger. The lack of any direction in Masanori regarding the size and cumulative diameters sesame powder particles is evidence that the combined teachings of Mitsuyori and Masanori fail to make obvious the selection of the specific size and diameters of the ground sesame powder to achieve the feel, taste, flavor as well as the strength of the taste and flavor reported in Tables 2, 5 and 7 respectively at pages 25, 30 and 33 of the specification. 
In response, this argument is not persuasive as the teaching provides a powder comprising sesame seed flour, wherein any desired particle size is obtainable by teaching how to achieve particle sizes of 0 μm or less (G-1) (LS: “175 g of dehulled 

It is asserted, that Liu only provides information regarding the sieving process. The fact that an invention makes use of conventional techniques does not make obvious of specific sizes and quantities of any given material. In fact, Lu only mentions wheat, rice and barley as cereal crops and does not mention sesame powders. 
In response, Liu provides that it is known to classify flour particles wherein there is a distribution of different particle sizes, therefore this argument is not persuasive.  The claims in view of the modified teaching are all toward flour particles, therefore the teaching is analogous.

It is asserted, that Takeda discloses the passing of a defatted sesame powder through a plurality of sieves. The first sieve had a size of 23-53pm and the Examiner has taken the position that about 50 wt% of the particles in the Takeda's ground sesame have a particle size of 26-53 µm. Claims 1 and 9 point that the sesame powder has particles which have a 10% cumulative diameter of 30 pm or smaller and has a 50% cumulative diameter of 70 µm or larger. Takeda's findings of 50wt% of the particles have a size of 26-53 pm does not demonstrate the presence of a product having a 10% 
This is because when 50% by weight of particles pass through a sieve, it does not reveal how the weight pf the particles is related to the cumulative diameter of the particles. 
In response, Takeda is provided to show it was known for defatted sesame seed powders to be sieved into the following particle sizes: 26-53 µm, 53-105 µm, 105-210 µm, 210-425 µm and 425-850 µm (see Fig 3), therefore this argument is not persuasive.
 
It is asserted, that Takeda did not relate any of his analyses to the taste and flavor of a sesame powder as disclosed in the present application. Nothing in Takeda suggests any modification of Mitsuyori and Masanori that would lead to a product having a good balance of the feel of sesame paste, the strength of flavor, and the strength of taste. 
In response, the rejection of record are toward the claimed limitations, therefore they are not required to provide the disclosure as a whole.  Further, as noted above, in US patent prosecution, even if taste and texture were claimed, it would be reasonable for one of skill in the art to expect that similar compositions have similar properties and/or function similarly, therefore these elements would not be considered novel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mitsuyori, as previously applied, also teaches methods of making sesame powder (i.e. a powdered, processed, sesame seed product). Mitsuyori teaches the sesame powder is made by roasting sesame seeds to obtain softened sesame seeds, then squeezing the softened sesame seeds to achieve a remaining oil content of 20-30 wt% (se ref. clm. 1). Therefore the teaching provides that the sesame seeds have an encompassing oil content of less than 30% by mass relative to a total mass of the ground product. 
On powdering: Mitsuyori teaches the sesame seeds are then ground into a fine powder (0009). Since Mitsuyori teaches the sesame seeds are ground into a fine powder that passes through a sieve (0009) which retains its shape for a long time, therefore the matter of the claimed particle dimension/size/distribution impart the same flowability function as the powders taught, wherein the only difference between the taught composition and the claims is the recitation of relative dimensions of the particles.  Absent a showing of criticality, since the taught composition functions similarly to that composition claimed, as a food with flowability, the claimed relative dimensions would not perform differently than the prior art composition, therefore regarding the size/shape of the particles, there is no patentable distinction over the teaching above. See MPEP 2144.IV.A-B.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793